Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 01/10/2022 in which claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5. 	Claims 1-5, 7-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-18  of U.S. Patent No. US 11,223,801 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-20 is anticipated by the conflicting patented claim 1 as shown in the  table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1)

Instant application: 17/572425
US patent: US 11,223,801 B2
1. A high security two-way virtual cross-barrier observation and communication device comprising: a mounting frame; 5a first digital display; a second digital display; a first camera; a second camera; a processing unit; 10a power source; a plurality of laminate layers; the mounting frame comprising a protected side, an unprotected side, and a hardened core, wherein the mounting frame extends longitudinally along a thickness of the mounting frame between the protected side and the unprotected 15side, wherein the protected side and the unprotected side are positioned opposite each other on the mounting frame, and wherein the hardened core is constructed of a bullet resistant and fire resistant material; the hardened core being connected within the mounting frame between the protected side and the unprotected side; 20the first digital display and the first camera being positioned adjacent to the protected side of the mounting frame; the second digital display and the second camera being positioned adjacent to the unprotected side of the mounting frame; the first digital display and the second digital display each being 25connected adjacent to the hardened core through one of the plurality of laminate layers; the first digital display, the second digital display, the first camera, and the second camera being electrically connected to the power source; and the first digital display, the second digital display, the first camera, and the 30second camera being electronically connected to the processing unit, wherein the processing unit is configured to receive a first live video feed from the first 20camera, receive a second live video feed from the second camera, display the first live video feed on the second digital display, and display the second live video feed on the first digital display.
17. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 1 comprising: 10a door locking mechanism; a wireless signal receiver; the door locking mechanism being laterally integrated into the mounting frame; and the wireless signal receiver being electronically connected to the door 15locking mechanism, wherein the wireless signal receiver is configured to receive a wireless unlock signal from an authorized entity and subsequently actuate the door locking mechanism into an unlocked configuration, if the wireless unlock signal is received from an authorized entity.
20. The high security two-way virtual cross-barrier observation and communication 15device as claimed in claim 1 comprising: a high voltage electrode; the high voltage electrode being positioned adjacent to the unprotected side of the mounting frame; the high voltage electrode being electrically connected to the power 20source; and the high voltage electrode being electronically connected to the processing unit, wherein the processing unit is configured to actuate the high voltage electrode if a predefined emergency alert protocol is initiated.
1. A high security two-way virtual cross-barrier observation and communication device comprising: a mounting frame; a first digital display; a second digital display; a first camera; a second camera; a processing unit; a power source; the mounting frame comprising a protected side, an unprotected side, and a hardened core, wherein the mounting frame extends longitudinally along a thickness of the mounting frame between the protected side and the unprotected side, wherein the protected side and the unprotected side are positioned opposite each other on the mounting frame, and wherein the hardened core is constructed of a bullet resistant and fire resistant material; the hardened core being connected within the mounting frame between the protected side and the unprotected side; the first digital display and the first camera being connected to the protected side of the mounting frame; the second digital display and the second camera being connected to the unprotected side of the mounting frame; the first digital display, the second digital display, the first camera, and the second camera being electrically connected to the power source; the first digital display, the second digital display, the first camera, and the second camera being electronically connected to the processing unit, wherein the processing unit is configured to receive a first live video feed from the first camera, receive a second live video feed from the second camera, display the first live video feed on the second digital display, and display the second live video feed on the first digital display; a door locking mechanism; a wireless signal receiver; the door locking mechanism being laterally integrated into the mounting frame; the wireless signal receiver being electronically connected to the door locking mechanism, wherein the wireless signal receiver is configured to receive a wireless unlock signal from an authorized entity and subsequently actuate the door locking mechanism into an unlocked configuration, if the wireless unlock signal is received from an authorized entity; a high voltage electrode; the high voltage electrode being positioned on the unprotected side of the mounting frame; the high voltage electrode being positioned adjacent to a door knob on the unprotected side of the mounting frame; the high voltage electrode being electrically connected to the power source; and the high voltage electrode being electronically connected to the processing unit, wherein the processing unit is configured to actuate the high voltage electrode if a predefined emergency alert protocol is initiated.
2. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 1, wherein the hardened core is constructed of a hardened steel material.
2. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 1, wherein the hardened core is constructed of a hardened steel material.
3. The high security two-way virtual cross-barrier observation and communication 10device as claimed in claim 1, wherein the mounting frame is configured to correspond to a standard thickness interior door.
3. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 1, wherein the mounting frame is configured to correspond to a standard thickness interior door
4. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 1, wherein the thickness of the mounting frame does 15not exceed 1 34" inches.
4. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 1, wherein the thickness of the mounting frame is 1¾″ inches.
5. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 1, wherein the mounting frame is configured to correspond to a vehicular window frame.	
5. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 1, wherein the mounting frame is configured to correspond to a vehicular window frame.
7. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 1 comprising: the hardened core comprising a plurality of hardened steel layers; and each of the plurality of hardened steel layers being layered adjacent to 5each other in series between the first digital display and the second digital display.
6. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 1 comprising: the hardened core comprising a plurality of hardened steel layers; and each of the plurality of hardened steel layers being layered adjacent to each other in series between the first digital display and the second digital display.
8. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 7 comprising: the plurality of hardened steel layers comprising a first hardened steel 10layer, a second hardened steel layer, and a third hardened steel layer; the first hardened steel layer being positioned between the first digital display and the second hardened steel layer; the second hardened steel layer being positioned between the first hardened steel layer and the third hardened steel layer; and 15the third hardened steel layer being positioned between the second hardened steel layer and the second digital display.
7. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 6 comprising: the plurality of hardened steel layers comprising a first hardened steel layer, a second hardened steel layer, and a third hardened steel layer; the first hardened steel layer being positioned between the first digital display and the second hardened steel layer; the second hardened steel layer being positioned between the first hardened steel layer and the third hardened steel layer; and the third hardened steel layer being positioned between the second hardened steel layer and the second digital display.
9. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 1 comprising: 20the mounting frame further comprising a first fire-resistant glass layer and a second fire-resistant glass layer; the plurality of laminate layers comprising a third laminate layer and a fourth laminate layer; the first fire-resistant glass layer being bonded to the first digital display 25through the third laminate layer, wherein the first fire-resistant glass layer is layered adjacent to the third laminate layer opposite the first digital display; and the second fire-resistant glass layer being bonded to the second digital display through the fourth laminate layer, wherein the second fire-resistant glass layer is layered adjacent to the fourth laminate layer opposite the second digital 30display.
8. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 1 comprising: the mounting frame further comprising a first fire-resistant glass layer and a second fire-resistant glass layer; the first fire-resistant glass layer being layered adjacent to the first digital display opposite the hardened core; the second fire-resistant glass layer being layered adjacent to the second digital display opposite the hardened core.
10. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 1 comprising: a first speaker; a second speaker; 5a first microphone; a second microphone; the first speaker and the first microphone being positioned adjacent to the protected side; the second speaker and the second microphone being positioned adjacent 10to the unprotected side; the first speaker, the second speaker, the first microphone, and the second microphone being electrically connected to the power source; and the first speaker, the second speaker, the first microphone, and the second microphone being electronically connected to the processing unit.
10. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 1 comprising: a first speaker; a second speaker; a first microphone; a second microphone; the first speaker and the first microphone being positioned adjacent to the protected side; the second speaker and the second microphone being positioned adjacent to the unprotected side; the first speaker, the second speaker, the first microphone, and the second microphone being electrically connected to the power source; the first speaker, the second speaker, the first microphone, and the second microphone being electronically connected to the processing unit.
11. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 1 comprising: at least one communication device; the at least one communication device being electrically connected to the 20power source; and the at least one communication device being electronically connected to the processing unit, wherein the at least one communication device is configured to directly communicate with at least one emergency response entity.
11. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 1 comprising: at least one communication device; the at least one communication device being electrically connected to the power source; and the at least one communication device being electronically connected to the processing unit, wherein the at least one communication device is configured to directly communicate with at least one emergency response entity.
12. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 11 comprising: the at least one communication device comprising a wireless communication device; the wireless communication device being electronically connected to the 30processing unit; and 23the wireless communication device being electrically connected to the power source.
12. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 11 comprising: the at least one communication device comprising a wireless communication device; the wireless communication device being electronically connected to the processing unit; and the wireless communication device being electrically connected to the power source.
13. The high security two-way virtual cross-barrier observation and communication 5device as claimed in claim 11 comprising: the at least one communication device comprising a radio frequency (RF) transceiver; the RF transceiver being electrically connected to the power source; and the RF transceiver being electronically connected to at least one 10emergency communication interface.
13. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 11 comprising: the at least one communication device comprising a radio frequency (RF) transceiver; the RF transceiver being electrically connected to the power source; the RF transceiver being electronically connected to at least one emergency communication interface.
14. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 11 comprising: at least one emergency communication interface; 15the at least one emergency communication interface being electrically connected to the at least one communication device; the at least one emergency communication interface being positioned on the protected side; and the at least one emergency communication interface being configured to 20communicate with the at least one emergency response entity through the at least one communication device.
14. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 11 comprising: at least one emergency communication interface; the at least one emergency communication interface being electrically connected to the at least one communication device; the at least one emergency communication interface being positioned on the protected side; and the at least one emergency communication interface being configured to communicate with the at least one emergency response entity through the at least one communication device.
15. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 14 comprising: 25the at least one emergency communication interface comprising an emergency trigger switch; the emergency trigger switch being electronically connected to the processing unit, wherein the emergency trigger switch is configured to initiate a predefined emergency protocol through the processing unit, and 30the emergency trigger switch being positioned on the protected side of the mounting frame.
15. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 12 comprising: the at least one emergency communication interface comprising an emergency trigger switch; the emergency trigger switch being electronically connected to the processing unit, wherein the emergency trigger switch is configured to initiate a predefined emergency protocol through the processing unit, and the emergency trigger switch being positioned on the protected side of the mounting frame.
16. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 12, wherein the processing unit is configured to receive at least one display message through the wireless communication device 5and display the at least one display message on the first digital display and the second digital display.  
16. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 12, wherein the processing unit is configured to receive at least one display message through the wireless communication device and display the at least one display message on the first digital display and the second digital display.
18. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 1 comprising: at least one first light source; at least one second light source; each of the at least one first light source being connected to the protected side; each of the at least one second light source being connected to the unprotected side; and each of the at least one first light source and each of the at least one second light source being electrically connected to the power source and electronically connected to the processing unit.
17. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 1 comprising: at least one first light source; at least one second light source; each of the at least one first light source being connected to the protected side; each of the at least one second light source being connected to the unprotected side; and each of the at least one first light source and each of the at least one second light source being electrically connected to the power source and electronically connected to the processing unit.
19. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 1 comprising: a first motion sensor; a second motion sensor; 5the first motion sensor being positioned adjacent to the protected side, wherein the first motion sensor is configured to detect motion in an area adjacent to the protected side; the second motion sensor being positioned adjacent to the unprotected side, wherein the second motion sensor is configured to detect motion in an area 10adjacent to the unprotected side; and the first motion sensor and the second motion sensor being electrically connected to the power source and electronically connected to the processing unit.
18. The high security two-way virtual cross-barrier observation and communication device as claimed in claim 1 comprising: a first motion sensor; a second motion sensor; the first motion sensor being positioned adjacent to the protected side, wherein the first motion sensor is configured to detect motion in an area adjacent to the protected side; the second motion sensor being positioned adjacent to the unprotected side, wherein the second motion sensor is configured to detect motion in an area adjacent to the unprotected side; and the first motion sensor and the second motion sensor being electrically connected to the power source and electronically connected to the processing unit.



Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9. 	Claims 1-2, 5-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 106384414 A ) in view of Carter et al. (US 2005/0285934 A1 ) and  McCarthy et al. (US 2015/0096479 A1).

 	Regarding claim 1, Chen discloses a high security two-way virtual cross-barrier observation and communication device comprising: a mounting frame (Fig. 1 illustrating a door from which the intelligent door system is mounted); 5a first digital display (Fig. 2 display screen of the door inner side 2); a second digital display (Figs. 1-2 display screen of the outer side of the door 1); a second camera (Fig. 1 camera 3); a processing unit (Fig. 2 controller 6); 10a power source (external power supply); the mounting frame comprising a protected side (Figs. 1-2 inner side of the door), an unprotected side (Figs. 1-2 outer side of the door), and a hardened core (Figs. 1-2 showing the center part of the door sandwiched between the outer and inner side), wherein the mounting frame extends longitudinally along a thickness of the mounting frame between the protected side and the unprotected 15side (Fig. 1 showing the door extending longitudinally along a thickness of the door between the inner side and the outer side), wherein the protected side and the unprotected side are positioned opposite each other on the mounting frame, (Figs. 1-2 showing the inner side and the outer side are opposite each other on the door), 20the first digital display being positioned adjacent to the protected side of the mounting frame (Fig. 2 display screen of the door inner side 2); the second digital display and the second camera being positioned adjacent to the unprotected side of the mounting frame (Fig. 1 showing 1 and 3 on the outer side of the door); the first digital display, the second digital display, and the second camera being electrically connected to the power source ( Fig. 2 external power supply is connected to controller 6 via wireless charging receiver 68 in Fig. 2; obviously, the other components such as the displays and camera need to be connected too because they need a power source too); and the first digital display, the second digital display, and the 30second camera being electronically connected to the processing unit (Fig. 4 teaches controller 6 is equipped with modules 61-67 such as a face recognition module 61, call module64, video module 65, etc... to control display screens and camera; thus, they are connected to the controller 6) , wherein the processing unit is configured to receive second live video feed from the second camera, display the second live video feed on the first digital display (camera shooting the visitor image and the video module displays the image on the display screen for the owner to view, e.g. see at least B1-B3).
 	Chen does not explicitly disclose a first camera; a plurality of laminate layers; wherein the hardened core is constructed of a bullet resistant and fire resistant material; the hardened core being connected within the mounting frame between the protected side and the unprotected side; the first camera being connected to the protected side of the mounting frame; the first camera being electrically connected to the power source; the first camera being electronically connected to the processing unit; wherein the processing unit is configured to receive a first live video feed from the first camera and display the first live video feed on the second digital display. 
  	However Carter discloses  first camera (Figs. 1- 3 & para[0043] camera of digital video messaging system(DVMS) Inside Module 60, that any number of cameras could also be employed on the interior, which would be for example similar to the camera 22 of the DVMS Outside Module 10 in Fig. 2); the first camera being connected to the protected side of the mounting frame (DVMS 60 in Figs. 1 and 3 is in the interior side and see door 114 as illustrated, it would be obvious to include a camera, as taught by Carter, on the inner side 2 of Fig. 2 of Chen because the display screen is already mounted on the door inner side 2 and because the second camera 3 and second digital display 1 are mounted on the outer side as shown in Figs. 1-2 in Chen); the first camera being electrically connected to the power source (para[0018, [0050] teaches electrical power or source); the first camera being electronically connected to the processing unit (Fig. 1 para[0043], DVMS 60 connected to personal computer 80; obviously, the cameras in the interior side (on DVMS 60 for instance),are connected to 80); wherein the processing unit is configured to receive a first live video feed from the first camera and display the first live video feed on the second digital display (Para[0044]-[0045]; relaying video from camera 22 to PC 80 that broadcast to a DVMS inside module, thus, the video from camera in the interior side may also be broadcast to the DVMS outside module). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intelligent door system of Chen with digital video messaging system (DVMS) inside module has a screen, microphone and a wireless module of Carter in order to provide a face to face door communication and messaging device.
 	Chen in view of Carter does not explicitly disclose a plurality of laminate layers; wherein the hardened core is constructed of a bullet resistant and fire resistant material; the hardened core being connected within the mounting frame between the protected side and the unprotected side. However, McCarthy discloses a plurality of laminate layers (Fig. 1 & Para[0049] –[0051] teaches  inner core 12 including plurality of layers); wherein the hardened core is constructed of a bullet resistant and fire resistant material (Fig. 1 illustrating inner core 12 that is bullet resistant and fire resistant, para [0049] - [0050]); the hardened core being connected within the mounting frame between the protected side and the unprotected side (Fig. 1 showing inner core within door between veneers 14, Para [0049] - [0050)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, modify the intelligent door system of Chen in view of  Carter with the ballistic resistant layers provides fire resistance and/or additional ballistic resistance over and above the ballistic resistance provided of McCarthy in order to improve safety and security by providing bullet and fire resistant door that is light and require less labor/installation costs.

5  	Regarding claim 2, McCarthy further  discloses the high security two-way virtual cross-barrier observation and communication device, wherein the hardened core is constructed of a hardened steel material (Para[0049] - [0050] & fig. 1 teaches inner core 12 having honey comb core 22 fabricated from steel). Motivation to combine as indicated in claim 1.
 	Regarding claim 5, Chen in view Carter and McCarthy discloses the high security two-way virtual cross-barrier observation and communication 10device as claimed in claim 1, Chen further discloses wherein the mounting frame (Fig. 1 illustrating a door from which the intelligent door system is mounted). Chen does not explicitly disclose wherein the mounting frame is configured to correspond to a vehicular window frame. However, a person having ordinary skill in the art would have no difficulty recognizing that mounting frames, e.g., doors, are commonly used in vehicles, e.g., ships. The examiner takes official notice that doors are well known in the art to be used in vehicles such as ships. Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the intelligent door system of Chen as modified by Carter and McCarthy into vehicles in order to improve safety and security to the doors in the vehicles.
 	Regarding claim 6, McCarthy further discloses the high security two-way virtual cross-barrier observation and communication device comprising: the plurality of laminate layers comprising a first laminate layer and a second laminate layer (para [0049]-[0051]); & Fig. 1 illustrating inner core 12 including plurality of layers); 25the first digital display being bonded to the hardened core through the first laminate layer, wherein the first digital display is layered adjacent to the first laminate layer opposite the hardened core; and the second digital display being bonded to the hardened core through the second laminate layer, wherein the second digital display is layered adjacent to 30the second laminate layer opposite the hardened core (Fig. 1 showing inner core 12 including three layers are sandwiched by outer layers, i.e. veneers 14 & para[0051], [0053]-[0056]; incorporating McCarthy into Chen would result in the same arrangement). Motivation to combine as indicated in claim 1.

 	Regarding claim 7, McCarthy further the high security two-way virtual cross-barrier observation and communication device comprising: the hardened core comprising a plurality of hardened steel layers; and each of the plurality of hardened steel layers being layered adjacent to 5each other in series between the first digital display and the second digital display (para [0049]-[0051] &  Fig. 1 illustrating inner core 12 including plurality of layers, incorporating McCarthy into Chen would result in the same arrangement). Motivation to combine as indicated in claim 1.

 	Regarding claim 8, McCarthy further discloses the high security two-way virtual cross-barrier observation and communication device comprising: the plurality of hardened steel layers comprising a first hardened steel 10layer, a second hardened steel layer, and a third hardened steel layer (Fig. 1 illustrating inner core 12 including plurality of layers, para [0049]-[0051]); the first hardened steel layer being positioned between the first digital display and the second hardened steel layer; the second hardened steel layer being positioned between the first hardened steel layer and the third hardened steel layer (para[0051], [0053]-[0056)]; and 15the third hardened steel layer being positioned between the second hardened steel layer and the second digital display (fig. 1 showing inner core 12 including three layers are sandwiched by outer layers, i.e. veneers 14).  Motivation to combine as indicated in claim 1.

 	Regarding claim 9, McCarthy further discloses the high security two-way virtual cross-barrier observation and communication device as claimed in claim 1 comprising: 20the mounting frame further comprising a first fire-resistant glass layer and a second fire-resistant glass layer ( Fig. 1 illustrating inner core 12 including plurality of ballistic resistant layers 24 that may be fabricated of fiberglass, para [0049]-[0051]); the plurality of laminate layers comprising a third laminate layer and a fourth laminate layer ( (para[0051], [0053]-[0056] Fig. 1 illustrating inner core 12 including plurality of ballistic resistant layers 24); the first fire-resistant glass layer being bonded to the first digital display 25through the third laminate layer, wherein the first fire-resistant glass layer is layered adjacent to the third laminate layer opposite the first digital display; and the second fire-resistant glass layer being bonded to the second digital display through the fourth laminate layer, wherein the second fire-resistant glass layer is layered adjacent to the fourth laminate layer opposite the second digital 30display (Fig. 1 showing inner core 12 including the two ballistic resistant layers 24 are sandwiched by outer layers, i.e. veneers 14, incorporating McCarthy into Chen would result in the same arrangement).  Motivation to combine as indicated in claim 1.
 	Regarding claim 10, Chen further discloses the high security two-way virtual cross-barrier observation and communication device comprising: a first speaker; a second speaker; 5a first microphone; a second microphone; the first speaker and the first microphone being positioned adjacent to the protected side; the second speaker and the second microphone being positioned adjacent 10to the unprotected side (controller 6 is equipped with modules 61-67 in Fig. 4 such as call module 64 and video module 65, etc... for video call and video communication); the first speaker, the second speaker, the first microphone, and the second microphone being electrically connected to the power source (external power supply is connected to controller 6 via wireless charging receiver 68 in Fig. 2; obviously, the other components such as the displays and camera need to be connected too because they need a power source too as well as the speakers and microphone needed for video call and video communication); and the first speaker, the second speaker, the first microphone, and the second microphone being electronically connected to the processing unit ( controller 6 is equipped with modules 61- 67 in Fig. 4 such as call module 64 and video module 65, etc... for video call and video communication; thus, the needed speakers and microphone are connected to the controller).  
 	Regarding claim 11, Chen further  the high security two-way virtual cross-barrier observation and communication device as claimed in claim 1 comprising: at least one communication device; the at least one communication device being electrically connected to the 20power source (wireless module 67 and also see external power supply is connected to controller 6 via wireless charging receiver 68 in Fig. 2; obviously, the other components including 67 needs to be connected too because they need a power source too); and the at least one communication device being electronically connected to the processing unit  (Fig. 2 illustrating the wireless module 67 and controller 6), wherein the at least one communication device is configured to directly communicate with at least one emergency response entity (C7... the image through the wireless module 67 is transmitted to outside of the 110 system, comparing with the wanted in the 110 system, and directly transmits the alarming information to the police after matching).  
 	25Regarding claim 12, Chen further discloses the high security two-way virtual cross-barrier observation and communication device comprising: the at least one communication device comprising a wireless communication device (wireless module 67 and also see external power supply is connected to controller 6 via wireless charging receiver 68 in Fig. 2); the wireless communication device being electronically connected to the 30processing unit; (Fig. 2 illustrating the wireless module 67 and controller 6) and 23the wireless communication device being electrically connected to the power source (wireless module 67 and also see external power supply is connected to controller 6 via wireless charging receiver 68 in Fig. 2; obviously, the other components including 67 needs to be connected too because they need a power source too). 
 	Regarding claim 13, Carter further discloses the high security two-way virtual cross-barrier observation and communication 5device comprising: the at least one communication device comprising a radio frequency (RF) transceiver (personal computer 80 may comprise wireless/RF router 42 as shown in Fig. 1, Para [0043)); the RF transceiver being electrically connected to the power source (Para 0018], [0050]); electrical power or source); and the RF transceiver being electronically connected to at least one 10emergency communication interface ( claim 1 discloses to automatically calling emergency numbers, such as the police, the fire department, etc..., e.g. see PSTN 70 in Fig. 1).  Motivation to combine as indicated in claim 1.

 	Regarding claim 14, Carter further discloses the high security two-way virtual cross-barrier observation and communication device comprising: at least one emergency communication interface (para [0043] public switching telephone network PSTN 70 in Fig. 1 for making automated calls); 15the at least one emergency communication interface being electrically connected to the at least one communication device  (para [0043] at least personal computer 80 may comprise wireless/RF router 42 as shown in Fig.1); the at least one emergency communication interface being positioned on the protected side (para [0043] public switching telephone network PSTN 70 in Fig. 1 for making automated calls positioned in the interior side); and the at least one emergency communication interface being configured to 20communicate with the at least one emergency response entity through the at least one communication device (claim 1 discloses to automatically calling emergency numbers, such as the police, the fire department, etc.).  Motivation to combine as indicated in claim 1.

 	Regarding claim 15, Carter further discloses the high security two-way virtual cross-barrier observation and communication device as claimed in claim 14 comprising: 25the at least one emergency communication interface comprising an emergency trigger switch (Fig. 4 showing that the application keeps track of the number of times a wrong number is entered and can generate a variety of responses to pranks, including calling the police, issuing warnings and/or a loud noise, or just thanking the visitor and asking him to return another time; thus, when the number of times wrong number is entered meet the criteria for calling the police, the PSTN 70 for making automated calls is triggered by the personal computer 80); the emergency trigger switch being electronically connected to the processing unit (para [0043] personal computer 80 connected to PSTN 70 for making automated calls), wherein the emergency trigger switch is configured to initiate a predefined emergency protocol through the processing unit (para [0019], [0024] teaches administrator can tailor the security/premise monitoring response to designate the telephone numbers that are to be called when there is a loss of power; emergency numbers that are to be automatically called (i.e., the police, the fire department, relatives, private security companies), and 30the emergency trigger switch being positioned on the protected side of the mounting frame (Fig. 1 showing personal computer 80 and PSTN 70 positioned on the interior side).  Motivation to combine as indicated in claim 1.
 	Regarding claim 16, Chen further discloses the high security two-way virtual cross-barrier observation and communication device, wherein the processing unit is configured to receive at least one display message through the wireless communication device 5and display the at least one display message on the first digital display and the second digital display (Fig. 2 controller 6 controlling the outer side display 1 and inner side display 2; obviously, information may be displayed to both displays B5 sending information to the controller and the information is displayed on the outside display screen for the visitor view, video module 65 for image-receiving face recognition module 61 after being identified and displayed on the display screen 2, the user in the room can see who is the visitor of the outside from the inner display screen directly, A6 news property system updated information and in the internet is displayed in display screen). 
 	Regarding claim 17, Chen in view of Carter and McCarthy discloses the high security two-way virtual cross-barrier observation and communication device as claimed in claim 1. Chen further discloses comprising: 10a door locking mechanism (fig. 1 intelligent door lock 4 lock comprises a mechanical lock, fingerprint lock, code lock, a remote control lock); a wireless signal receiver (fig. 2 wireless module 67 ); the door locking mechanism being laterally integrated into the mounting frame (fig. 1 intelligent door lock 4; a person having ordinary skill in the art would have no difficulty recognizing that lock is laterally integrated into the door as shown in Fig. 1 in order to lock the door with a corresponding wall).
 	Chen does not explicitly disclose and the wireless signal receiver being electronically connected to the door 15locking mechanism, wherein the wireless signal receiver is configured to receive a wireless unlock signal from an authorized entity and subsequently actuate the door locking mechanism into an unlocked configuration , if the wireless unlock signal is received from an authorized entity. However Carter discloses and the wireless signal receiver being electronically connected to the door 15locking mechanism (Fig. 1 teaches personal computer 80 may comprise wireless/RF router 42, para [0043] electronically actuated lock, e.g. see 116 in Fig. 1,  para [0015], [0024], [0041]), wherein the wireless signal receiver is configured to receive a wireless unlock signal from an authorized entity and subsequently actuate the door locking mechanism into an unlocked configuration, if the wireless unlock signal is received from an authorized entity (Para[0015], [0024], [0041] & Fig. 5 teaches  to remotely actuating electronically actuated lock). It would have been obvious to one of ordinary skill in the art before the effective filing date of the use the intelligent door system of Chen with system includes an electrically actuated lock that can be actuated through a code entry or remotely of Carter in order to provide a system enables to interactively communicate with the visitor at a heightened level of security, and enhances and personalizes the overall process of receiving a visitor.

 	Regarding claim 19, Carter further discloses the high security two-way virtual cross-barrier observation and communication device comprising: a first motion sensor (Para[0043] teaches proximity sensor for activating camera corresponding to DVMG inside module 60); a second motion sensor (Para[0043] teaches proximity sensor for activating camera corresponding to DVMS outside module 10); 5the first motion sensor being positioned adjacent to the protected side, wherein the first motion sensor is configured to detect motion in an area adjacent to the protected side (Para[0043] teaches proximity sensor for activating camera corresponding to DVMS inside module 60); the second motion sensor being positioned adjacent to the unprotected side, wherein the second motion sensor is configured to detect motion in an area 10adjacent to the unprotected side (Para[0043] teaches proximity sensor for activating camera corresponding to DVMS outside module 10); and the first motion sensor and the second motion sensor being electrically connected to the power source and electronically connected to the processing unit (Para [0018], [0050] teaches electrical power or source  and para[0043] & Fig. 2 teaches personal computer 80 in Fig. 2 connected to DVMSG inside and outside modules). Motivation to combine as indicated in claim 1.  
 	
10. 	 Claims 3-4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 106384414 A) in view of Carter et al. (US 2005/0285934 A1) and   McCarthy et al. (US 2015/0096479 A1) in further view of Xu et al. (US 2019/0108405 A1 ).

  	Regarding claim 3, Chen in view Carter and McCarthy discloses the high security two-way virtual cross-barrier observation and communication 10device as claimed in claim 1, Chen further discloses wherein the mounting frame is configured to correspond to a door (Fig.1). Chen in view Carter and McCarthy does not explicitly disclose a standard thickness interior door.   However, Xu discloses a standard thickness interior door (para [0011] teaches clip mount slides into a door with a standard thickness).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the use the intelligent door system of Chen in view of Carter and McCarthy with the clip mount slides into a door with a standard thickness of Xu in order to conform to standard door thickness.

 	Regarding claim 4, Chen in view Carter and McCarthy discloses the high security two-way virtual cross-barrier observation and communication 10device as claimed in claim 1, Chen further discloses the thickness of the mounting frame. Chen in view Carter  and McCarthy does not explicitly disclose a wherein the thickness of the mounting frame does 15not exceed 1 34" inches. However, Xu discloses the thickness of the mounting frame does 15not exceed 1 34" inches (para [0011] teaches lip mount slides into a door with a standard thickness such as 1¾ inch, or other doors of 1⅜ inch). It would have been obvious to one of ordinary skill in the art before the effective filing date of the use the intelligent door system of Chen in view of  Carter and McCarthy with the clip mount slides into a door with a standard thickness   of Xu in order to conform to standard door thickness.

 	Regarding claim 18, Chen in view Carter and McCarthy discloses the high security two-way virtual cross-barrier observation and communication device as claimed in claim 1.  Chen further discloses comprising: at least one first light source (claim 1 indoor light controlled by controller); each of the at least one first light source being connected to the protected 25side (claim 1 light controlled by controller); and each of the at least one first light source being electrically connected to the power source (Fig. 2 external power supply is connected to controller 6 via wireless charging receiver 68; obviously, the other components such as the displays and camera need to be connected too because they need a power source too as well as the indoor light) and 30electronically connected to the processing unit (claim 1 indoor light controlled by controller).
   	Chen in view Carter and McCarthy does not explicitly disclose at least one second light source; each of the at least one second light source being connected to the unprotected side; and each of the of the at least one second light source being electrically connected to the power source and 30electronically connected to the processing unit.  However, Xu discloses at least one second light source; each of the at least one second light source being connected to the unprotected side; and each of the of the at least one second light source being electrically connected to the power source and 30electronically connected to the processing unit (Para[0045] - [0046], [0050]& Fig. 3A illustrating LED connected to processor that turns on the light to illuminate a subject). It would have been obvious to one of ordinary skill in the art before the effective filing date of the use the intelligent door system of Chen in view of  Carter and McCarthy by  illuminating a subject by light  of Xu in order to achieve improved face imaging quality with proper lighting

11. 	 Claim 20  is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 106384414 A) in view of Carter et al. (US 2005/0285934 A1) and McCarthy et al. (US 2015/0096479 A1) in further view of Kerzner et al. (US 2016/0266577 A) 

 	Regarding claim 20, Chen in view of Carter and McCarthy discloses the high security two-way virtual cross-barrier observation and communication 15device as claimed in claim 1. Chen in view of Carter and McCarthy does not explicitly disclose comprising: a high voltage electrode; the high voltage electrode being positioned adjacent to the unprotected side of the mounting frame; the high voltage electrode being electrically connected to the power 20source; and the high voltage electrode being electronically connected to the processing unit, wherein the processing unit is configured to actuate the high voltage electrode if a predefined emergency alert protocol is initiated. However Kerzner discloses comprising: a high voltage electrode (para[0032] Actively engage an intruder by firing a taser 1, para[0052] teaches shooting the burglar 140b with the taser 114  that may launch dart like electrodes towards the burglar 140b); the high voltage electrode being positioned adjacent to the unprotected side of the mounting frame (para[0052] teaches shooting the burglar 140b with taser 114 that may launch dart like electrodes towards the burglar 140b); the high voltage electrode being electrically connected to the power 20source (para[0052] teaches shooting the burglar 140b with taser 114 that may launch dart like electrodes towards the burglar 140b that are connected to the power supply to deliver an electric current into the burglar 140b that are connected to the power supply to deliver an electric current into the burglar 140b that may temporally disable the burglar 140b); and the high voltage electrode being electronically connected to the processing unit, wherein the processing unit is configured to actuate the high voltage electrode if a predefined emergency alert protocol is initiated (para[0052] teaches shooting the burglar 140b with taser 114 that may launch dart like electrodes towards the burglar 140b that are connected to the power supply to deliver an electric current into the burglar 140b that may temporarily disable the burglar 140b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the injection device positioned adjacent to a door knob on the unprotected side that shoots or sprays visitor with illegal behavior of Chen in view of Carter and McCarthy with the taser that shoots burglar as taught by Kerzner in order to deter intruder.

Conclusion
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425